           Case 1:17-vv-01911-UNJ Document 51 Filed 05/05/20 Page 1 of 7




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
WILLIE J. BLACKMON,        *
                           *                       No. 17-1911V
               Petitioner, *                       Special Master Christian J. Moran
                           *
v.                         *                       Filed: March 16, 2020
                           *
SECRETARY OF HEALTH        *                       Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,        *                       shoulder injury related to vaccine
                           *                       administration (“SIRVA”)
               Respondent. *
******************** *

Ramon Rodriguez, III, Sands Anderson PC, Richmond, VA, for Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 16, 2020, the parties filed a joint stipulation concerning the
petition for compensation filed by Willie J. Blackmon on December 8, 2017.
Petitioner alleged that the influenza (“flu”) vaccine he received on December 11,
2014, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused him to suffer a shoulder injury related to vaccine administration
(“SIRVA”). Petitioner further alleges that he suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on his behalf as a result of his
condition.

       Respondent denies that petitioner sustained a SIRVA Table injury, that the
flu vaccine caused petitioner’s shoulder injury, or any other injury, and that
petitioner's current condition is a sequelae of a vaccine-related injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
           Case 1:17-vv-01911-UNJ Document 51 Filed 05/05/20 Page 2 of 7




      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $45,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-1911V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:17-vv-01911-UNJ Document 51 Filed 05/05/20 Page 3 of 7
Case 1:17-vv-01911-UNJ Document 51 Filed 05/05/20 Page 4 of 7
Case 1:17-vv-01911-UNJ Document 51 Filed 05/05/20 Page 5 of 7
Case 1:17-vv-01911-UNJ Document 51 Filed 05/05/20 Page 6 of 7
Case 1:17-vv-01911-UNJ Document 51 Filed 05/05/20 Page 7 of 7
